DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/7/21 has been entered.
Claim Status
Applicant’s arguments and amendments dated 3/15/21 have been received and entered in the application. 
Claims 40, 51-53, 56-59, and 61-72 are currently pending and examined on the merits. 
Claims 40, 52-53 are currently amended. 
Claims 61-72 are newly added. 
Withdrawn Objections & Rejections
The objections and rejections presented herein represent the full set of objections and rejections currently pending in this application. Any objections rejections not specifically reiterated are hereby withdrawn.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 40, 51-53, 61-64, 66-68, and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Naughton et al (US Patent No. 7,118,746, cited on 892 dated 10/15/20, hereinafter Naughton) in view of Nixon et al (US Publication No. 2009/0202654, hereinafter Nixon). 
Naughton discloses methods of producing cell conditioned media by culturing cells on a 3D substrate (Abstract). Naughton explains that conditioned media contains a variety of cellular metabolites and secreted proteins (col 1 ln 29-55). Cells grown in monolayer lack the cell-to-cell interactions of in vivo tissues, and consequently do not necessarily secrete metabolites and proteins at physiological levels (col 1 ln 29-55). Naughton discloses that any suitable cell type may be used to produce the conditioned media, including placental cells and stem cells (col 10 ln 24-54). In some embodiments, the cells are cultured in a serum-free media (col 8 ln 27-49, col 9 ln 51-67, col 36 ln 1-30). Preferably, the conditioned media is harvested after exposure of the media to the cells (col 21 ln 16-col 22 ln 2; the harvesting steps are interpreted as comprising production of a media substantially free of a 3D substrate). Naughton discloses that the conditioned cell medium may be used in any state, such as liquid, solid, or lyophilized (col 5 ln 23-36). In some embodiments, the conditioned media may be further processed to concentrate the components contained therein (col 5 ln 23-36, col 5 ln 62-col 6 ln 3). The conditioned media may be combined with a pharmaceutically acceptable carrier, and may be formulated in any suitable form, including as a hydrogel, injectable, cream, or ointment (col 28 ln 51-57, col 33 ln 10-37). The composition may be administered by any suitable route known in the art including, site-specific, subcutaneous, and topical (col 5 ln 37-53, col 33 ln 38-45). The conditioned media may be used for wound healing applications, or to treat congenital anomalies, and acquired physical defects (col 5 ln 54-61, col 25 ln 32-45, col 28 ln 51-63, col 29 ln 7-51, col 30 ln 45-col 31 ln 2). Specifically, the conditioned media may be used to eliminate wrinkles, scarring, skin wounds, acne, and other skin conditions (col 5 ln 54-61, col 25 ln 32-45, col 27 ln 51-63, col 29 ln 7-51, col 30 ln 45-col 31 ln 2). Naughton explains that compositions including the conditioned cell media enhance recruitment (i.e., migration) of fibroblasts to the site of injury and induce proliferation and differentiation for improved wound healing (col 26 ln 63–col 27 ln 21). 
Naughton does not disclose to what extent the conditioned media may be concentrated. Generally, differences in concentration will not support the patentability of subject matter encompassed 
Naughton does not disclose that the composition may be used to treat a compromised skin barrier due to a facial treatment. 
Nixon discloses producing cell conditioned media for skin care compositions and treatments (Abstract). Nixon explains that cell conditioned media may be advantageously used to produce a composition for use in topically treating skin (para 11). The conditioned media is produced by culturing cells in the presence of a suitable basal media such that the cells secrete various growth factors and cytokines into the media (para 31, 46, 51-52). Nixon discloses that preferred cell types for production of the conditioned media are derived from the mesenchymal origin (para 37; cells of mesenchymal origin include placental derived stromal cells). The conditioned media is removed and collected from the cultures (para 65). Once collected, the conditioned media may be further processed, such as by lyophilization (para 67). In some, embodiments, the conditioned media may be concentrated to obtain an effective amount of the conditioned media and/or components thereof (para 67-68, 73). Preferably, the conditioned media is combined with a suitable carrier (para 72, 88-89). All compositions usually employed for topical application may be utilized for administration, including creams, ointments, liquids, or semi-liquids (para 86). Nixon discloses administering the composition topically at a site in need of treatment (para 99-104). The composition may be used for treatment of damage after skin treatments, dermabrasion, burns, dermaplaning, exfoliation, chemical peel, laser treatment, skin treatments, blistering, and other skin trauma (para 27). 
As both Naughton and Nixon are directed to methods of treating skin conditions utilizing cell conditioned media, which may have been lyophilized and concentrated, it would be obvious to one of ordinary skill in the art that the references could be combined. A skilled artisan would be motivated to combine the references for effective treatment of additional skin conditions.
Claims 56-59, 65, and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Naughton and Nixon as applied to claims 40, 51-53, 61-64, 66-68, and 70 above, and in further view of Edinger et al (US Publication No. 2017/0007648, cited on IDS dated 9/18/20, hereinafter Edinger)
The combination of Naughton and Nixon does not disclose that the placental cells used to produce the conditioned media demonstrate a particular expression profile. 
Edinger discloses methods of treating various conditions by administering to a subject in need a therapeutically effective amount of placental stem cell conditioned culture media (para 6, 203-205). Edinger explains that the placenta is a particularly attractive source of stem cells as they are plentiful and the placental is typically discarded as medical waste (para 5). Further, placental derived stem cells are useful for modulating immune and inflammatory reactions (para 54-58). Edinger discloses isolating stem cells from a placenta that adhere to a tissue culture substrate (para 23, 76-77, 114-115, 178). The placental cells may be either or both of fetal or maternal in origin (para 77). The placental stem cells may be sorted for expression of certain markers, such as by flow cytometry (para 157, 180). The placental stem cells preferably express CD73, CD90, CD105, and CD200, and do not express CD34 (para 81-112). The cell population may be sorted such that at least 95% of the placental stem cells are positive for CD200 (para 104-106).  In some embodiments, the placental cells by be cultured in a bioreactor (para 173). The conditioned cell culture media produced by the placental stem cells may be used in a therapeutically effective amount to treat various conditions and symptoms thereof, including skin lesions, thinning skin, skin fragility, skin hardening, psoriasis, skin tumors, skin lightening, skin darkening, and others (para 6, 17, 204-205, 254-255, 272, 290, 296-297, 304-321, 329-330). The composition may be formulated by any suitable administration route (para 73, 193). 
As both each of the references are directed to methods of treating skin conditions utilizing cell conditioned media, in particular placental cell conditioned media, it would be obvious to one of ordinary skill in the art that the references could be combined. A skilled artisan would be motivated to use the placental stem cells of Edinger in the combination to further provide immunomodulation. 

Response to Arguments
Applicant's arguments dated 4/7/21 have been fully considered but are moot in view of the new grounds of rejection necessitated by applicant’s amendments. 
Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414.  The examiner can normally be reached on Monday-Friday 8:00-4:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/KARA D JOHNSON/Primary Examiner, Art Unit 1632